Name: Commission Regulation (EEC) No 2852/82 of 26 October 1982 amending Regulation (EEC) No 2416/82 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 82 Official Journal of the European Communities No L 299/27 COMMISSION REGULATION (EEC) No 2852/82 of 26 October 1982 amending Regulation (EEC) No 2416/82 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries cation of the said Regulation should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1871 /80 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas under Commission Regulation (EEC) No 2416/82 of 3 September 1982 (4) an invitation to tender was issued for the refund on export of wholly milled round grain rice to certain countries ; whereas up to now there have been no exports of round grain rice under the said Regulation ; whereas producers are still responsible for large stocks of rice from the previous marketing year ; whereas the period of appli ­ Regulation (EEC) No 2416/82 is hereby amended as follows :  in Article 1 (2), ' 28 October 1982' shall be replaced by '27 January 1983 ',  in the second sentence of Article 8 , '28 October 1982 ' shall be replaced by '27 January 1983 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1982. For the Commission ¢ Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976 , p . 1 . ( 2) OJ No L 184, 17 . 7 . 1980 , p . 1 . ( 3) OJ No L 166 , 25 . 6 . 1976, p . 36 . 4 ) OJ No L 258 , 4 . 9 . 1982 , p . 6 .